SHARE PURCHASE AGREEMENT This AGREEMENT FOR THE SALE AND PURCHASE OF ONE HUNDRED PERCENT (100%) OF THE OUTSTANDING SHARES OF REEFCO LOGISTICS, INC. (“Agreement”) is entered into as of Monday 28th June, 2010, (the “effective date”), by and among Mr. Earnest Beauregard, principal and sole shareholder (“Seller”) of Reefco Logistics, Inc., a North Carolina S-Corporation (“Company”), and Mr. Micheal Nugent, Chief Executive Officer of Roadships Holdings, Inc., a Delaware Corporation(“Buyers”).This Agreement supersedes any prior agreements. RECITALS A. Seller owns, unencumbered, One Hundred Percent (100%) of the Outstanding Stock (the “Stock”) of the Company, including certain assets (defined in Section 1.0) used in the operation of the Company, a freight logistics and brokerage company, located at 314-021 W. Millbrook Rd. in Raleigh, North Carolina 27609 (“the Premises”). B. Seller desires to sell to Buyer all of the Stock and Buyer desires to acquire the same from Seller; moreover, as a material part of the considerations of the sale and purchase of the Stock, Seller and Buyer agree to the operational establishment of Reefco Logistics Australia. NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING RECITALS AND THE MUTUAL UNDERTAKINGS HEREIN, SELLER AND BUYER AGREE AS FOLLOWS: TERMS AND CONDITIONS 1.0 PURCHASE AND SALE OF STOCK. Subject to the terms and conditions of this Agreement, on the Closing Date, Buyer shall purchase and acquire from Seller, and Seller shall provide 100% of the Stock of the Company, including the Seller’s rights, titles, and interests in and to the assets described below: SALE: 1.1 Fixed Assets. The tangible assets owned by the Seller which are used in the Business or located on the Premises including, but not limited to, office and computer equipment, software, furniture and fixtures.All fixed assets shall be free and clear of all liens and encumbrances and in good working order and condition at the time of the Closing. 1.2 Intangible Assets. The intangible assets owned by the Seller which are used in the Business or located on the Premises including, but not limited to all trade names, trade or serves marks, customer lists, and all trade secrets and proprietary information, and all other exclusive rights to licenses, customer contracts and agreements, data, licenses, andthe name “Reefco Logistics, Inc.” and all other intangible rights and goodwill regardless of form, free and clear of all liens and encumbrances. PURCHASE: 1.1 Amount. Buyer shall pay to Seller at the Closing the amount of $450,000 as the total cash purchase price of the Assets, all subject to any adjustments as provided in this Agreement. 1.2 Adjusted Value. Buyer shall pay to Seller the difference between the debtors and creditors in cash at the Closing. 1.3 Payment. Buyer shall pay to Seller the Purchase Price as follows: 1.3.1. Deposit. Upon execution of this Agreement, Buyer shall deposit with Seller a $20,000 deposit (the “Deposit”). The Deposit shall be deemed to be a deposit against the Purchase Price of $450,000. Buyer shall pay to Seller the balance of $430,000 at Closing. 1.3.2 Cash in the amount of $430,000. Buyer shall pay to Seller the balance of the cash Purchase
